Appeal by the defendant from a judgment of conviction of burglary, third degree, following a plea on the sentence is excessive. Defendant, 20 years old at the time of sentencing, argues that while he received a reformatory sentence for a term not exceeding four years, his codefendant, convicted of the same crime, was given a five-year probation term after having served approximately three months at the county jail awaiting disposition.and sentence. Burglary in the third degree is a class D felony punishable by an indeterminate term, the maximum to be at least three years but not to exceed seven. A reformatory sentence for young adults terminates when he is discharged on parole or serves his four years, less time credited. Such reformatory type sentence is discretionary with the court and is imposed for the purpose of rehabilitation rather than punishment. The trial court obviously felt the reformatory sentence was necessary in defendant’s case. It was within its discretion to vary the sentences of defendant and his codefendant depending on the differing circumstances involved in each case. (See People v. Wilson, 17 N Y 2d 40.) In any event, the codefendant being over 21 years of age was not eligible for a reformatory sentence and thus the court could not, under the circumstances, mete out an identical sentence. There is no reason to disturb the sentence. Judgment affirmed. Herlihy, P. J., Greenblott, Cooke, Sweeney and Simons, JJ., concur.